DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/192,084 was filed on 03/04/2021, and claims foreign priority to KR10-2020-0092310 filed 07/24/2020.

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 08/09/2022 is
acknowledged.  The traversal is on the grounds that fig 3 is an enlarged view of a region of fig. 2A.  Accordingly, the species restriction with regards to species 1 and 2 is withdrawn.  Claims 1-20 are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: SEMICONDUCTOR MEMORY DEVICE HAVING PROTRUDING CONTACT PORTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20140159194 A1) in view of Lee (US 20170125283 A1).
Regarding claim 1, Song discloses: a semiconductor memory device (title) comprising: 
a substrate (110, fig 11) comprising a first active pattern (116, figs 2b, 11, 15) the first active pattern comprising a first source/drain region (SD1, ann. fig 11) and a second source/drain region (SD2, ann. fig 11); 
a gate electrode (122, fig 2b) crossing the first active pattern, extending in a first direction (X direction), and crossing a region between the first and second source/drain regions; 
a bit line (140, fig 11) crossing the first active pattern and extending in a second direction (y direction, fig 11), the bit line being electrically connected to the first source/drain region (132 of 140 contacting SD1, fig 11); 
a spacer (155, AS, etc, fig 11) on a side surface of the bit line; 
a first contact (160, fig 11; 160a fig 15) coupled to the second source/drain region and spaced apart from the bit line with the spacer interposed therebetween (fig 11); 
Song arguably does not expressly disclose a landing pad on the first contact.  (Although Song does disclose that the contacts 160 have a connection to a storage electrode of a capacitor, para 0042)
However, it is commonplace in the art to form this connection by using a landing pad.  For example, Lee discloses:
a landing pad (154, fig 1d) on the first contact (148).  
The landing pad provides a connection to the data storage pattern DSP fig 1D, which may be a capacitor, para 0076.  Because the data storage element of Song may be a capacitor, one of ordinary skill in the art at the time of filing could have inserted a landing pad between the capacitor and first contact of Song, as disclosed by Lee e.g. fig 1D.  In the combination, the contact and capacitor of Song would continue to perform the same function, while the landing pad of Lee would continue to facilitate contact between those elements.   One of ordinary skill in the art at the time of filing would have recognized the predictable benefits of landing pads, such as increasing the contact margin between the bit line structures and capacitors, as disclosed by Lee at e.g. para 0066.  
 Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, Song discloses a data storing element (capacitor, para 0098) on the landing pad, wherein 
the second source/drain region has a top surface (116T fig 15), an upper side surface (116W), and a curved top surface (116R)  that extends from the top surface to the upper side surface, and 
wherein the first contact is in contact with the curved top surface and the upper side surface (fig 15).

    PNG
    media_image1.png
    764
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    705
    514
    media_image3.png
    Greyscale


Regarding claim 2, Song discloses the first contact comprises: 
a lower portion (part of 160a contacting 116r, fig 15) in contact with the curved top surface; 
and a vertically-extended portion (160a-II, fig 15) protruding from the lower portion toward a bottom of the substrate along the upper side surface.
Regarding claim 3, Song further discloses a device isolation layer (114, fig 11, 15; leftmost 114 fig 2B) that is in a first trench defining the first active pattern, wherein the vertically-extended portion extends into an upper portion of the device isolation layer (figs 11, 15).
Regarding claim 4, Song discloses that the substrate further comprises a second active pattern (additional active patterns AC, fig 1, separated by word line WL), wherein 
each of the first and second active patterns has a longitudinal axis parallel to a third direction (diagonal direction, fig 1), 
wherein the first and second active patterns are adjacent to each other in the third direction (separated diagonally by WL), wherein the device isolation layer is in a second trench between the first and second active patterns (isolation region 114 beneath word line WL fig 1; 114 beneath WL 122 fig 2b, and therefore the isolation layer is in a second trench between the first and second active patterns), wherein the second trench is deeper than the first trench (rightmost trench 112, 114 is deeper than leftmost isolation trench between regions 116, fig 2b).
Regarding claim 5, Song further discloses that an upper portion (portion next to first side surface, ann. Fig 15) of the first contact has a first side surface (first side surface, ann. Fig 15) and a second side surface (surface contacting 155b) that are opposite to each other in the first direction, wherein 
the second side surface is in contact with the spacer (contacting 155b, fig 15), and wherein the lower portion of the first contact has a profile that is gradually spaced apart from a vertical imaginary line that vertically extends from the first side surface, in the first direction as a distance from the bottom of the substrate decreases (protrusion 160a-II and curve 116R spaces the contact 160a apart from the first side surface, fig 15).
Regarding claim 9, Song discloses a width of a lower portion of the first contact in the first direction decreases with decreasing distance from a bottom of the substrate (point of 160a-II tapers towards the tip, fig 15).


Regarding claim 6, Song discloses that the curved top surface has an average slope defining a first angle (first angle, ann. fig 15).
Song arguably does not explicitly disclose that the first angle ranges from 40 to 80 degrees (although the angle of 116R, from horizontal, appears to be about the claimed range.)
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first angle through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05; In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


    PNG
    media_image4.png
    481
    707
    media_image4.png
    Greyscale


Regarding claim 7, Song discloses wherein the upper side surface has a slope defining a second angle (second angle, ann. Fig 15), and wherein the second angle is greater than the first angle (second angle is close to vertical, and therefore is a greater angle from the horizontal plane than the first angle). 

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20140159194 A1) in view of Lee (US 20170125283 A1) and further as suggested by Kim (US 20140061782 A1).
Regarding claim 8, Song discloses that the first active pattern further comprises a third source/drain region (active regions cross two word lines, fig 1, resulting in three source/drain regions), 
wherein the first source/drain region is between the second and third source/drain regions (fig 1, fig 11), 
wherein the semiconductor memory device further comprises a second contact (leftmost 160, fig 11) coupled to the third source/drain region, 
wherein the second contact is in contact with a curved top surface and an upper side surface of the third source/drain region (fig 11),
wherein a lowermost level of the curved top surface of the second source/drain region is at a first level (first level, ann. Fig 11), wherein a lowermost level of the curved top surface of the third source/drain region is at a second level, wherein a lowermost level of the first contact is at a third level, wherein a lowermost level of the second contact is at a fourth level (ann. Fig 11).
Song does not disclose that a difference between the first level and the second level is larger than a difference between the third level and the fourth level.
However, contacts are often formed to different and variable depths, depending on position within a memory array (e.g. closer to the edge of the array, etc), and some level of variability is to be expected in contact depth.  Because the applicant has not established the criticality of the various contact feature levels being offset with respect to each other, it would have been obvious to one of ordinary skill in the art to modify the distance (i.e., offset) between the levels in the device of Song through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed distance (i.e., offset) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Additionally, Kim discloses contact holes CH which are formed so that a difference between the first level and the second level (e.g. d1 and d2, fig 9c) is larger than a difference between the third level and the fourth level (zero difference, in view of fig 9c).  This depth difference results from differences in position between the contact holes and neighboring structures, as disclosed by Kim at e.g. para 0113, e.g. relative proximity to the edge of the memory array.
Because the memory array of Song is not infinite, and because it is readily apparent that some variation in the manufacture of DRAM contacts arises from positional differences, a person having ordinary skill in the art at the time of filing would expect the depth of some contact holes of Song to be misaligned in a deeper (d2) or more shallow (d1) manner than the ordinary depth (d3) as disclosed by Kim, as a result of positional differences between neighboring structures.  This would result in the claimed limitation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


    PNG
    media_image5.png
    764
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    736
    464
    media_image6.png
    Greyscale

Regarding claim 10, the combination of Song and Kim of claim 8 further discloses a conductive pattern (132, Song fig 11) between the bit line and the first active pattern, wherein the conductive pattern is coupled to the first source/drain region of the first active pattern, and wherein a bottom surface of the conductive pattern in contact with the first source/drain region is higher than a lowermost level of the first contact (first contact holes 146 Song formed to a deeper depth d2, as disclosed by Kim).

Claims 11-15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20140159194 A1) in view of Lee (US 20170125283 A1) and further as suggested by Kim (US 20140061782 A1).
Regarding claim 11, Song discloses a semiconductor memory device (title) comprising: 
a substrate (110, fig 11) having a first active pattern (SD3, 116, figs 2b, 11, 15), 
a second active pattern (SD1, ann fig 11), and 
a third active pattern (SD2, ann fig 11) that are sequentially arranged in a first direction (D2 direction, fig 1); 
a bit line (142, fig 11) crossing the second active pattern and extending in a second direction (D1 direction, fig 1), the bit line being electrically connected to the second active pattern; 
a first contact (leftmost 160, fig 11) coupled to the first active pattern; 
a second contact (rightmost 160, fig 11) coupled to the third active pattern.
Song arguably does not expressly disclose landing pads on the first and second contacts, respectively.  (Although Song does disclose that the contacts 160 have a connection to a storage electrode of a capacitor, para 0042)
However, it is commonplace in the art to form this connection by using a landing pad.  For example, Lee discloses:
a landing pad (154, fig 1d) on the first contact (148).  
The landing pad provides a connection to the data storage pattern DSP fig 1D, which may be a capacitor, para 0076.  Because the data storage element of Song may be a capacitor, one of ordinary skill in the art at the time of filing could have inserted a landing pad between the capacitor and first contact of Song, as disclosed by Lee e.g. fig 1D.  In the combination, the contact and capacitor of Song would continue to perform the same function, while the landing pad of Lee would continue to facilitate contact between those elements.   One of ordinary skill in the art at the time of filing would have recognized the predictable benefits of landing pads, such as increasing the contact margin between the bit line structures and capacitors, as disclosed by Lee at e.g. para 0066.  
 Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Further regarding claim 11, Song discloses:
data storing elements (storage electrode of a capacitor, para 0042) on the landing pads, respectively, wherein 
the first contact is in contact with a curved top surface of the first active pattern, wherein the second contact is in contact with a curved top surface of the third active pattern (fig 11), wherein 
a lowermost level of the curved top surface of the first active pattern is at a first level, wherein a lowermost level of the curved top surface of the third active pattern is at a second level (second and 4th level, annotated fig 11), wherein 
a lowermost level of the first contact is at a third level, wherein a lowermost level of the second contact is at a fourth level (first and third levels, ann. Fig 11), and 
Song does not disclose that a difference between the first level and the second level is larger than a difference between the third level and the fourth level..
Song does not disclose that a difference between the first level and the second level is larger than a difference between the third level and the fourth level.
However, contacts are often formed to different and variable depths, depending on position within a memory array (e.g. closer to the edge of the array, etc), and some level of variability is to be expected in contact depth.  Because the applicant has not established the criticality of the various contact feature levels being offset with respect to each other, it would have been obvious to one of ordinary skill in the art to modify the distance (i.e., offset) between the levels in the device of Song through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed distance (i.e., offset) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Additionally, Kim discloses contact holes CH which are formed so that a difference between the first level and the second level (e.g. d1 and d2, fig 9c) is larger than a difference between the third level and the fourth level (zero difference, in view of fig 9c).  This depth difference results from differences in position between the contact holes and neighboring structures, as disclosed by Kim at e.g. para 0113, e.g. relative proximity to the edge of the memory array.
Because the memory array of Song is not infinite, and because it is readily apparent that some variation in the manufacture of DRAM contacts arises from positional differences, a person having ordinary skill in the art at the time of filing would expect the depth of some contact holes of Song to be misaligned in a deeper (d2) or more shallow (d1) manner than the ordinary depth (d3) as disclosed by Kim, as a result of positional differences between neighboring structures.  This would result in the claimed limitation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 12, Song further discloses a gate electrode (122, fig 2b) crossing the first to third active patterns and extending in the first direction.
Regarding claim 13, Song discloses the first contact comprises: 
a lower portion (part of 160a contacting 116r, fig 15) in contact with the curved top surface of the first active pattern; and 
a vertically-extended portion (160a-II, fig 15) protruding from the lower portion toward a bottom of the substrate along an upper side surface of the first active pattern.
Regarding claim 14, Song further discloses a device isolation layer (114, fig 11) that is in a trench between the first and second active patterns, wherein the vertically-extended portion extends into an upper portion of the device isolation layer.
Regarding claim 15, Song discloses the curved top surface of the first active pattern has an average slope defining a first angle (first angle, ann. Fig 15), wherein the curved top surface of the third active pattern has an average slope defining a second angle (second angle, ann fig 15), and wherein the second angle is smaller than the first angle.

    PNG
    media_image4.png
    481
    707
    media_image4.png
    Greyscale

Regarding claim 16, Song discloses a semiconductor memory device (title) comprising: 
a substrate (110, fig 11) including an active pattern (116, ann. Fig 11), the active pattern having a longitudinal axis parallel to a first direction (diagonal direction xy, fig 1) and comprising a first source/drain region (SD1) and a pair of second source/drain regions (SD2, SD3) that are spaced apart from each other in the first direction with the first source/drain region interposed therebetween (fig 11); 
a device isolation layer (114) on the substrate, in a first trench defining the active pattern; 
a pair of gate electrodes (122 fig 2b; a pair of word lines WL fig 1) crossing the active pattern and extending in a second direction (X), each of the pair of gate electrodes being in a second trench between the first source/drain region and a first one of the pair of second source/drain regions (fig 2b); 
a gate dielectric layer (120, para 0110) interposed between each of the pair of gate electrodes and the active pattern; 
a gate capping layer (124, fig 11) on each of the pair of gate electrodes, in the second trench; 
an insulating layer on the substrate (130, fig 2b, 11); 
a line structure (132, fig 11) on the insulating layer to cross the active pattern and extend in a third direction (y, fig 11), the line structure comprising: 
a conductive pattern (132, fig 11) that penetrates the insulating layer and is coupled to the first source/drain region; 
a bit line (142, fig 11) on the conductive pattern; and 
a barrier pattern (conductive barrier film 0064) between the bit line and the conductive pattern; 
a pair of spacers (148, AS, 155, fig 15) on opposite side surfaces of the line structure, respectively; 
a first contact and a second contact (right and left 160, fig 11) that are in contact with the first one and a second one of the pair of second source/drain regions, respectively, the first and second contacts being spaced apart from the line structure by the pair of spacers (fig 11); 
Song arguably does not expressly disclose landing pads on the first and second contacts, respectively.  (Although Song does disclose that the contacts 160 have a connection to a storage electrode of a capacitor, para 0042)
However, it is commonplace in the art to form this connection by using a landing pad.  For example, Lee discloses:
landing pads (154, fig 1d) on the first and second contacts (148, several, fig 1d), respectively.  
The landing pad provides a connection to the data storage pattern DSP fig 1D, which may be a capacitor, para 0076.  Because the data storage element of Song may be a capacitor, one of ordinary skill in the art at the time of filing could have inserted a landing pad between the capacitor and first contact of Song, as disclosed by Lee e.g. fig 1D.  In the combination, the contact and capacitor of Song would continue to perform the same function, while the landing pad of Lee would continue to facilitate contact between those elements.   One of ordinary skill in the art at the time of filing would have recognized the predictable benefits of landing pads, such as increasing the contact margin between the bit line structures and capacitors, as disclosed by Lee at e.g. para 0066.  
 Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 16, Song discloses first electrodes on the landing pads, respectively; a second electrode on the first electrodes; and a dielectric layer interposed between the first electrodes and the second electrode (ST of capacitors must be separated by a dielectric, para 0042).
Song does not disclose that a bottom surface of the conductive pattern in contact with the first source/drain region is at a level higher than a lowermost level of the first contact.
However, contacts are often formed to different and variable depths, depending on position within a memory array (e.g. closer to the edge of the array, etc), and some level of variability is to be expected in contact depth.  Because the applicant has not established the criticality of the various contact feature levels being offset with respect to each other, it would have been obvious to one of ordinary skill in the art to modify the distance (i.e., offset) between the levels in the device of Song through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed distance (i.e., offset) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Additionally, Kim discloses contact holes CH which are formed so that a difference between the first level and the second level (e.g. d1 and d2, fig 9c) is larger than a difference between the third level and the fourth level (zero difference, in view of fig 9c).  This depth difference results from differences in position between the contact holes and neighboring structures, as disclosed by Kim at e.g. para 0113, e.g. relative proximity to the edge of the memory array.
Because the memory array of Song is not infinite, and because it is readily apparent that some variation in the manufacture of DRAM contacts arises from positional differences, a person having ordinary skill in the art at the time of filing would expect the depth of some contact holes of Song to be misaligned in a deeper (d2) or more shallow (d1) manner than the ordinary depth (d3) as disclosed by Kim, as a result of positional differences between neighboring structures.  This would result in the claimed limitation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image5.png
    764
    606
    media_image5.png
    Greyscale

Regarding claim 17, Song discloses that the first one of the pair of second source/drain regions that is in contact with the first contact has a flat top surface (116T, fig 15), an upper side surface (116W), and a curved top surface (116R) that extends from the flat top surface to the upper side surface, and wherein the first contact is in contact with the curved top surface and the upper side surface (fig 15).
Regarding claim 18, Song discloses the first contact comprises: a lower portion (116-I, fig 15) in contact with the curved top surface; and 
a vertically-extended portion (160a-II, fig 15) protruding from the lower portion into an upper portion of the device isolation layer along the upper side surface.
Regarding claim 19, the combination of Song and Kim discloses wherein the first contact is in contact with a first curved top surface of the first one of the pair of second source/drain regions, wherein the second contact is in contact with a second curved top surface of the second one of the pair of second source/drain regions, wherein a lowermost level of the first curved top surface is at a first level, wherein a lowermost level of the second curved top surface is at a second level, wherein a lowermost level of the first contact is at a third level, wherein a lowermost level of the second contact is at a fourth level, and wherein a difference between the first level and the second level is larger than a difference between the third level and the fourth level (when the contacts of Song are formed with the varying depths of Kim; see rejection of claim 8).
Regarding claim 20, Song further discloses wherein the first curved top surface has an average slope defining a first angle (first angle, ann. Fig 15), wherein the second curved top surface has an average slope defining a second angle (second angle, ann. Fig 15), and wherein the second angle is smaller than the first angle.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20180175040 A1) discloses shaped contacts with protruding portions, e.g. fig 17a 
Feng (US 20200105763 A1) discloses shaped contacts with holes, e.g. fig 3
Park (US 20140327063 A1) discloses layered contacts causing the overall contact to have the claimed shape, e.g. fig 7a

    PNG
    media_image7.png
    555
    505
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    542
    404
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    515
    572
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    728
    446
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814